Per Curiam.
By decision dated May 4, 1992, respondent was suspended by this Court for a period of six months, effective immediately (see, Matter of Winsor, 183 AD2d 936). He now applies for reinstatement.
Our examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) (22 NYCRR 806.12 [b]) of this Court’s rules regarding reinstatement. Petitioner has advised that it has no grounds upon which to object to respondent’s application. Accordingly, re*868spondent is reinstated to the practice of law, effective immediately.
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.